I. Defendant contends that the evidence is insufficient to sustain conviction. A number of witnesses testify to smelling intoxicating liquor on his breath at the time of the accident. A number testify that he was at that time 1.  MOTOR        intoxicated. Defendant was in two collisions VEHICLES:    within an hour or two. A number of witnesses who offenses:    saw him about an hour before the first accident driving      testify that they did not notice that he had while        been drinking, or gave evidence of intoxication. intoxicated. Some of them admit that they were not in a position to observe. None of them knew whether or not he drank between the times they saw him and the time of the accident. The jury were warranted in finding that the defendant was intoxicated when driving his car. *Page 430 
II. It is objected that the defendant was compelled to admit that he had served a sentence in Illinois for transporting liquor. He was asked, on cross-examination:
"Q. At what place did you stay in Galesburg? (Mr. Duke: I 2.  CRIMINAL     object to it as incompetent, irrelevant, and LAW: appeal  immaterial.) A.I done 60 days in jail there. Q. and error:   Was that for the transportation of liquor, or objection-   being drunk at that time? (Mr. Duke: I object to able answer: this as incompetent, irrelevant, and waiver.      immaterial.) A. It was for transporting liquor.
"Court: That testimony is admitted, members of the jury, solely as bearing, if it does, upon his credibility as a witness."
The first question was proper. The answer was not inadmissible. There was no motion to strike it out. There was no error in this ruling. State v. Pugsley, 75 Iowa 742; State v. Chingren,105 Iowa 169, 173; State v. Brennan, 185 Iowa 73.
With respect to the second question propounded to defendant, this question was answered before it was ruled upon. There was no motion to strike. Error does not appear.
III. Defendant claims that he was not permitted to show animosity upon the part of the arresting officer, who was a witness against him. This claim is founded upon questions on cross-examination as to whether the officer refused to permit defendant to use the telephone, to get bondsmen or to get an attorney. The officer testified that he did not treat defendant any differently than any other person that is intoxicated. That was the only reason he refused to let him telephone. The officer was further asked, on cross-examination:
"Q. Well, your attitude towards this man was hostile? A. No."
Error is not shown.
IV. The sentence is claimed to be too severe. Defendant was sentenced to pay a fine of $300 and costs, and to three months in jail; and in default of payment of fine and costs, he was sentenced to jail until fine and costs are paid, 3.  CRIMINAL     the sentences not to run concurrently. By LAW:         Section 5027, Code of 1924, the penalty for sentence:    operating a motor vehicle while intoxicated is unauthorized sentence to the penitentiary for a period not judgment.    exceeding one year, or a fine of not more than $1,000, or both. Under this statute, the court had no *Page 431 
authority to impose a jail sentence as a part of the substantive penalty. The sentence to three months in jail should, therefore, be eliminated.
By Section 13964, Code of 1924, a judgment that defendant pay a fine may also direct that he be imprisoned until the fine is satisfied, specifying the extent of the imprisonment, which shall not exceed one day for every three and one-third 4.  MOTOR        dollars of the fine. The judgment should be VEHICLES:    modified by eliminating the sentence to three sentence:    months in jail, and the imprisonment for imprisonment non-payment of fine should be limited to 90 for          non-days. State v. Dill, 197 Iowa 208; Scavo
payment of   v. Utterback (Iowa), 205 N.W. 858 (not costs.       officially reported).
The statute does not authorize imprisonment for non-payment of costs. The case is remanded, with instructions to enter judgment in accordance with the foregoing. — Modified, affirmed, andremanded.
De GRAFF, C.J., and EVANS and ALBERT, JJ., concur.